Case 0:20-cv-60885-RKA Document 43 Entered on FLSD Docket 09/21/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     HON. ROY K. ALTMAN

                    ORDER RE-SCHEDULING STATUS CONFERENCES

         A status conference session has been scheduled to consider various matters before the

  Court. The Plaintiffs’ Complaint alleges violations of the Fair Labor Standards Act (the

  “FLSA”), 29 U.S.C. § 203 or the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C.

  § 227. Consistent with the Court’s practices in these cases, counsel shall appear at a status

  conference on Wednesday, September 30, 2020. Matters scheduled for consideration at this

  session are listed below with corresponding times. The conference will be conducted

  telephonically. At that time, the parties shall dial 1-888-363-4734 and enter access code

  9127026, followed by the # symbol. Counsel must not utilize speakerphone functionality during

  the hearing. If possible, counsel should use a landline. Accordingly, the Court hereby ORDERS

  as follows:

            1.   The Clerk is DIRECTED to file this Order in each of the below cases.

            2.   The parties are not personally required to appear, but a representative of each

                 party with full authority to enter a full compromise must appear.

            3.   If an agreement is reached, the parties shall promptly notify the Court.

            4.   The Plaintiff’s counsel must appear with the entire case file. If any of the

                 Defendants have not yet appeared, the Plaintiff must serve a copy of this

                 Order on any such Defendant within two business days of the date of this

                 Order.
Case 0:20-cv-60885-RKA Document 43 Entered on FLSD Docket 09/21/2020 Page 2 of 3



         5.    Counsel are ORDERED to dial in ten minutes before their designated call-in

               time—and to confer with opposing counsel beforehand to confirm mutual

               attendance.

              a.      20-cv-61562 – Vassor v. Harkham Shipping, LLC

                     i.      Call-in time: 2:00 p.m.

              b.      20-cv-61352 – Lima et al. v. Westmoreland Protection Agency, Inc. et al.

                     i.      Call-in time: 2:10 p.m.

              c.      19-cv-62848 – Hearns v. All Dade Pumbing, Inc. et al.

                     i.      Call-in time: 2:20 p.m.

              d.      20-cv-61761 – Newton v. P.D.K.N. Holdings, LLC, et al.

                     i.      Call-in time: 2:30 p.m.

              e.      20-cv-61475 – Walowitz v. Corporate Coaches Inc. et al.

                     i.      Call-in time: 2:40 p.m.

              f.      20-cv-81558 – Florvil v. Hunters Run Property Owners Association, Inc.

                     i.      Call-in time: 2:50 p.m.

              g.      20-cv-61588 – Martinez v. Total Solution Professional Services Inc. et al.

                     i.      Call-in time: 3:00 p.m.

              h.      20-cv-61248 – Charles-Pierre v. Millennium Steel, Inc. et al.

                     i.      Call-in time: 3:10 p.m.

              i.      20-cv-61699 – Sosa v. JABA Pro Stone Corp. et al.

                     i.      Call-in time: 3:20 p.m.

              j.      20-cv-60885 – Thompson v. Fort Lauderdale Law Group,

                     i.      Call-in time: 3:30 p.m.


                                               2
Case 0:20-cv-60885-RKA Document 43 Entered on FLSD Docket 09/21/2020 Page 3 of 3



               k.       20-cv-61772 – Lucoff v. American Express Centurion Bank,

                       i.     Call-in time: 3:40 p.m.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of September 2020.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
